Citation Nr: 0426986	
Decision Date: 09/28/04    Archive Date: 10/06/04

DOCKET NO.  02-21 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R. D.


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to May 
1945.  He was a prisoner of war (POW) from April to June 
1942.  The veteran died in April 1992.  The appellant is his 
surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The veteran died in April 1992. 

2.  At the time of his death, the veteran did not have any 
service-connected disabilities.

3.  Cardiopulmonary arrest, septicemia, pneumonia, and 
respiratory failure were not present during service or for 
many years thereafter, and were not caused by any incident of 
service, including the veteran's POW internment.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from November 1941 to May 
1945.  He was a POW from April 9, 1942, to June 27, 1942.

On examination in November 1941, the veteran's cardiovascular 
system and lungs were normal.  His blood pressure was 104/65.  
During the course of service, there were no complaints, 
treatment, or diagnoses relating to the heart or lungs.  In 
May 1945, the veteran indicated that he had developed malaria 
during his internment.  There is no evidence of localized 
edema during service. 

On examinations, in April and June 1946, the veteran's 
cardiovascular system and lungs were normal.  His blood 
pressure was 100/60.

In a statement, dated on April 7, 1947, Dr. A. S. indicated 
that the veteran had presented for treatment of beriberi and 
ischemic heart disease.  It was noted that he was given an 
injection of morphine for severe pain.

In a statement, R. L. C., M.D., indicated that the veteran 
had been hospitalized at Talon General Hospital from October 
6, to October 14, 1991.  The diagnoses were central vein 
occlusion (thrombosis), right hemiplegia, and coronary artery 
disease. 

In a September 1999 statement, C. M. O., M.D., indicated that 
the veteran had been admitted to the hospital on April 7, 
1992, and had been discharged on April 16, 1992.  His 
diagnoses were status-post cerebrovascular accident, 
pneumonia, and sepsis. 

On April 16, 1992, the veteran was admitted to the Veterans 
Memorial Medical Center for complaints of breathing 
difficulty.  On admission, the clinical impression was 
dyspnea with hypostatic pneumonia.  The diagnoses were 
bilateral pneumonia, acute respiratory failure, hypertensive 
ateriosclerotic heart disease, a cerbrovascular accident, and 
upper gastrointestinal problems.  During the course of his  
hospitalization, the veteran had apnea and then went into 
cardiopulmonary arrest.  He died on April [redacted], 1992.

The veteran's death certificate reflects that his immediate 
cause of death was cardiopulmonary arrest; the antecedent 
cause was septicemia; the underlying cause was pneumonia; and 
respiratory failure was noted as secondary to retained 
secretions.  

In a statement received in May 2002, the veteran's fellow 
servicemen, indicated that they remember that the veteran was 
sick while incarcerated in the concentration camp.

At a September 2003 Travel Board hearing, before the 
undersigned Veterans Law Judge, the appellant testified that 
she had married the veteran in 1942 or 1943, after his POW 
internment.  The veteran's daughter said she remembers her 
father having heart and kidney problems and chest pain when 
she was a child.  She also indicated that the veteran had 
been treated for various ailments since 1968. 

 
 


Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In February 2000, the RO denied 
the appellant's claim of service connection for the cause of 
the veteran's death as not well-grounded.  Later, in June 
2002, with due consideration of the VCAA, the RO again denied 
service connection for the cause of the veteran's death.  The 
appellant was properly notified of the outcome as well as the 
reasoning behind the June 2002 decision in various letters.  
The Board concludes that the discussion in the June 2002 RO 
decision, the statement of the case (issued in September 
2002), and numerous letters over the years (including the 
October 2001 VCAA letter) informed the appellant of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decisions, SOC, and various 
letters informed her of:  why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate her 
claim.  The October 2001 VCAA letter specifically informed 
her of what she should do in support of the claim, where to 
send the evidence, and what she should do if she had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  She was for the most part informed 
to submit everything she had with regard to her application 
to reopen a claim of service connection for the cause of the 
veteran's death.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, the October 2001 VCAA letter was issued prior to the 
June 2002 RO decision that denied the claim of service 
connection for the cause of the veteran's death.  Regardless 
of the date of its issuance, no prejudice has occurred.  The 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Under the facts 
of this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the appellant regarding what further 
evidence [s]he should submit to substantiate h[][er] claim." 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, 
the appellant has been provided with every opportunity to 
submit evidence and argument in support of her claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made  efforts to 
develop the record.  The appellant was encouraged to submit 
or identify any relevant records.  All identified, relevant 
medical records are on file, including the veteran's service 
medical records, his terminal death records from Veterans 
Memorial Medical Center, as well as his death certificate.  
The Board finds that the record contains sufficient evidence 
to make a decision on the claim.  VA has fulfilled its duty 
to assist with regard to the appellant's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the appellant and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case. 

Service Connection Laws and Regulations

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 
3.303.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for cardiovascular-renal disease may be 
granted if manifest to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If the veteran is a former POW and was interned or detained 
for not less than 30 days, avitaminosis, beriberi (including 
beriberi heart disease), malnutrition, any other nutritional 
deficiency, post-traumatic osteoarthritis, and PUD which 
became manifest to a degree of 10 percent or more at any time 
after active military, naval or air service shall be 
considered to have been incurred in or aggravated by such 
service even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112(b)(12); 38 C.F.R. §§ 3.304(e), 
3.307(a)(5), 3.309(c).  Beriberi heart disease includes 
ischemic heart disease in a POW who had experienced localized 
edema during captivity. 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Legal Analysis

The veteran died in April 1992.  His death certificate 
reflects that his immediate cause of death was 
cardiopulmonary arrest; the antecedent cause was septicemia; 
the underlying cause was pneumonia; and respiratory failure 
was noted as secondary to retained secretions.

The appellant claims that the veteran's cause(s) of death are 
attributable to his POW internment.  

The veteran's service medical records are entirely silent for 
any cardiac or respiratory problems during service; and there 
is no evidence of heart problems, within one year of his 
service discharge.  

There is a statement from a physician, that is dated in April 
1947, more than one year after his service discharge, that 
indicates that the veteran presented for treatment of 
beriberi and ischemic heart disease.  There is no indication 
that the diagnosis was based on an examination of the veteran 
and/or whether it was based on his self-reported history.  It 
is further noted that there is no subsequent evidence that 
substantiates this diagnosis.  Given the uncertain basis for 
the diagnosis, the Board deems this record to be of limited 
probative value.  

There is no relevant evidence on file from the 1950s through 
the 1990s.  More recent medical evidence shows that he was 
hospitalized in October 1991 for central vein occlusion 
(thrombosis), right hemiplegia, and coronary artery disease.  
In April 1992, the veteran was hospitalized for bilateral 
pneumonia, acute respiratory failure, hypertensive 
ateriosclerotic heart disease, and a cerebrovascular 
accident.  During the course of his  hospitalization, the 
veteran developed apnea and then went into cardiopulmonary 
arrest.  He died at the hospital.  

In sum, it is noted that the veteran does not have any 
service-connected disabilities.  Again, cardiac and 
respiratory problems first manifested many decades after his 
service discharge.  Further, there is no competent medical 
evidence that links his established causes of death to his 
military service.

It is noted that beriberi and ischemic heart disease are 
among the presumptive conditions listed in 38 C.F.R. § 3.309 
as related to POW service.  It is again noted that the 
veteran was a POW.  It is further noted that a physician 
indicated that the veteran had ischemic heart disease and 
beriberi in April 1947.  As noted above, this evidence has 
limited probative value as the basis for the diagnoses is 
unknown.  Further it is notable that this is the only 
evidence establishing those diagnoses.  The veteran's death 
certificate reflects that he died of cardiopulmonary arrest, 
septicemia, pneumonia, and respiratory failure, not 
manifestations of beriberi heart or ischemic heart disease.  
Moreover, it is pointed out that the record contains no 
indication that the veteran suffered from localized edema 
during captivity, which is among the requirements to 
establish service connection for beriberi heart disease.
 
The Board has considered the assertions of the appellant, her 
daughter, and fellow servicemen of the veteran.  On issues of 
medical fact (i.e. diagnosis or causation), their opinions 
are not competent.  They are certainly competent to note 
certain symptoms; however, as laymen, they are not competent 
to determine the etiology of his cause of death.  The 
competent medical evidence on file is afforded more probative 
value.

In sum, given the lack of evidence establishing an 
etiological link between the veteran's causes of death and 
service to include his POW interment, the claim of service 
connection must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



	                        
____________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



